    Case 6:19-cv-01343-KHV-GEB Document 240 Filed 09/21/21 Page 1 of 19




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


BLAINE FRANKLIN SHAW, et al.,          )
                                       )
                      Plaintiffs,      )
                                       )
v.                                     )              Case No. 19-1343-KHV-GEB
                                       )                    (LEAD CASE)
DOUG SCHULTE, et al.,                  )
                                       )
                      Defendants.      )
______________________________________ )
                                       )
                                       )
MARK ERICH, et al.,                    )
                                       )
                      Plaintiffs,      )
                                       )
v.                                     )              Case No. 20-1067-KHV-GEB
                                       )
                                       )
HERMAN JONES, KHP Superintendent,      )
                                       )
                      Defendant.       )
                                       )

                     MEMORANDUM AND ORDER
          MEMORIALIZING RULINGS FROM JULY 14, 2021 HEARING

      On July 14, 2021, the Court conducted a motion and scheduling hearing. The Shaw

and Bosire Plaintiffs (Case No. 19-1343) appeared through counsel, Sharon Brett, Leslie

Greathouse, Madison Perry, and Joshua Pierson. The Erich and Maloney Plaintiffs (Case

No. 20-2076) did not appear. Defendants appeared through counsel, Arthur Chalmers.

After review of the parties’ briefs and consideration of the parties’ oral arguments, the

Court orally DENIED IN PART and GRANTED IN PART Plaintiff’s motion to compel



                                           1
     Case 6:19-cv-01343-KHV-GEB Document 240 Filed 09/21/21 Page 2 of 19




discovery (ECF No. 167) and modified the schedule governing this matter. (See Order,

ECF No. 202.) This order memorializes the Court’s rulings from the conference.

I.     Background1

       On December 19, 2019, Blaine Shaw, Samuel Shaw and Joshua Bosire, on behalf

of themselves and others similarly situated, initiated their case pro se against Kansas

Highway Patrol (“KHP”) Superintendent Herman Jones, and KHP troopers Doug Schulte

and Brandon McMillan, claiming based on their travel origins and destinations, Defendants

subjected them to prolonged detentions and vehicle searches. (No. 19-1343-KHV-GEB;

Compl., ECF No. 1.) Plaintiffs later engaged counsel and filed a First Amended Complaint.

(ECF No. 7.) Under 42 U.S.C. § 1983, the Shaw and Bosire Plaintiffs sue Defendants for

violating their rights under Article IV and the Fourth and Fourteenth Amendments to the

United States Constitution, seeking compensatory, punitive, declaratory and injunctive

relief. (See No. 19-1343, Mem. and Order, ECF No. 36.)

       On March 6, 2020, Mark Erich and Shawna Maloney filed a similar case

individually and on behalf of the minor child, D.M., against Herman Jones in his official

capacity as the Superintendent of the Kansas Highway Patrol as well as an individual

Trooper, Justin Rohr. The Erich and Maloney plaintiffs made claims also under 42 U.S.C.

§§ 1983 and 1988 against Trooper Rohr for compensatory and punitive damages arising




1
  Unless otherwise indicated, the information recited is gleaned from the parties’ pleadings (No.
19-1343-KHV-GEB, Compl., ECF No. 1; Am. Compl., ECF No. 7; Answers, ECF Nos. 25, 28,
39; No. 20-1067-KHV-GEB, Compl., ECF No. 1; Answer, ECF Nos. 8, 13) and the briefing
regarding the instant motion (ECF Nos. 167, 170). This background information should not be
construed as judicial findings or factual determinations.


                                               2
     Case 6:19-cv-01343-KHV-GEB Document 240 Filed 09/21/21 Page 3 of 19




from an alleged prolonged detention and vehicle search. (No. 20-1067-KHV-GEB;

Compl., ECF No. 1.) Plaintiffs bring claims against Defendant Jones, in his official

capacity, seeking injunctive and declaratory relief to address alleged unconstitutional

policies and customs of prolonged detentions and vehicle searches based on travel origins

and destinations, which violate their Fourth Amendment rights. (Id.) Defendant Rohr was

later dismissed from the action. (No. 20-2067-KHV-GEB; Order, ECF No. 26.)

       After separate scheduling in each case and an unsuccessful mediation, the

Erich/Maloney plaintiffs filed a motion to consolidate the two cases, noting their second

claim “merely adopted the allegations in” the Shaw matter, Case No. 19-1343-KHV-GEB.

(No. 20-2067-KHV-GEB, ECF No. 28.) On November 10, 2020, the cases were

consolidated for all purposes, with the Shaw matter designated the lead case where all

future filings should occur. (No. 19-1343-KHV-GEB, Order, ECF No. 84.) A Phase II

Scheduling Order—governing both cases—set deadlines for class and merits discovery

together. (ECF No. 83.) However, following the establishment of the joint schedule,

discovery conferences and modifications to the schedule have occurred to account for

difficulties in discovery.2

       During one of such discovery conferences, the parties presented the question of

whether one item on Defendant’s privilege log was appropriately withheld as protected by

the “deliberative process privilege.” (Order, ECF No. 104.) The undersigned ordered



2
  See, e.g., ECF No. 104 (discovery conference held Jan. 12, 2021); ECF No. 135 (status and
discovery conference held April 12, 2021); ECF No. 162 (discovery conference held May 17,
2021).


                                            3
       Case 6:19-cv-01343-KHV-GEB Document 240 Filed 09/21/21 Page 4 of 19




Defendant to produce the document for the Court’s in camera review. (Id.) Following the

Court’s review of the documents and the parties’ position statements, during the April 12,

2021 status conference the Court ordered the parties to file formal briefs on the topic.

          The Shaw plaintiffs (hereinafter “Plaintiffs”)3 timely filed their Motion to Compel

Documents Withheld Based on the Deliberative Process Privilege (ECF No. 167) and

Defendants filed a timely Response (ECF No. 170). As noted, a motion hearing was held

on July 14, 2021, in conjunction with the status conference previously scheduled on the

same date. As described above, the motion was decided at the July 14 hearing and the

ruling is memorialized here.

II.       Plaintiffs’ Motion to Compel Discovery (ECF No. 167)

          The question presented is whether Defendants should be compelled to produce

documents and portions of otherwise privileged documents Defendants withheld solely

based on the deliberative process privilege. Plaintiff Bosire was stopped by KHP troopers,

Defendants Schulte and McMillan, on February 10, 2019. (ECF No. 167 at 2.) Following

his stop, Plaintiff Bosire made a complaint to the KHP that his search constituted a

“prolonged unjustified detention.” (Id.) That complaint resulted in his stop being

investigated by Lieutenant Bullock of KHP’s Professional Standard’s Unit (“PSU”). (Id.)

After Lieutenant Bullock’s investigation was complete, Superintendent Jones reviewed the

investigation. (Id.) Superintendent Jones provided his determination regarding the




3
    The Erich and Mahoney Plaintiffs are not parties to this motion.


                                                  4
     Case 6:19-cv-01343-KHV-GEB Document 240 Filed 09/21/21 Page 5 of 19




investigation to Plaintiff Bosire by letter dated August 9, 2019. Id. Ultimately,

Superintendent Jones determined some of Plaintiff Bosire’s “concerns had merit.” Id.

       During discovery, Plaintiffs requested production of “all documents related to PSU

Case #2019-0130,” the investigation into Bosire’s stop. (ECF No. 170 at 3.) Defendants

withheld certain documents from discovery regarding the stop and KHP’s resulting internal

investigation, claiming the documents are subject to the “deliberative process” privilege.

(See Third Suppl. Priv. Log, ECF No. 167, Ex. 2.) Four privilege log entries cite this

privilege; however, only one document is being withheld solely based on this privilege.

       The two-page document being withheld is an email chain dated May 24, 2019 and

May 29, 2019. The initial email, dated May 24, 2019, is from Lt. Bullock to KHP Captain

Brent Hogelin, with a copy to KHP officer Eric Pippin, regarding the PSU case review.4

The second email is the responsive email from Cpt. Hogelin back to Lt. Bullock, dated

May 29, 2019 (also copying Eric Pippin).

       A.     Parties’ Positions

       Plaintiffs contend the privilege does not apply to the Kansas Highway Patrol as a

state agency, and even if it did, factors weigh in favor of disclosure. (ECF No. 167 at 4.)

Plaintiffs argue in Fish v. Kobach,5 one court in the District of Kansas found “the privilege

is limited to authorities of the Government of the United States” and is therefore not

applicable to state agencies.6


4
   The document provided to the court in camera is securely maintained in the undersigned
magistrate judge’s electronic case file.
5
  Fish v. Kobach, No. 16-2105-JAR, 2017 WL 1373882, at *5 (D. Kan. Apr. 17, 2017)
6
  Id.


                                             5
     Case 6:19-cv-01343-KHV-GEB Document 240 Filed 09/21/21 Page 6 of 19




       Plaintiffs allege the cases cited by Defendants to apply the privilege to the KHP are

either distinguishable (the Tenth Circuit case of Denver Policemen v. Liechenstein7) or

nonbinding because they are not decided in this District (i.e., Glossip v. Chandler,8 from

the Western District of Oklahoma; and Fogarty v. Gallegos,9 in the District of New

Mexico). Plaintiffs outline the ten factors considered by the court in Fogarty and argue

their application weighs in favor of production. (ECF No. 167 at 5-6.)

       Defendants present three primary arguments. First, they contend the deliberative

process privilege applies to all governments, not just federal agencies. Second, they

maintain the deliberative process privilege applies to the Bullock/Hogedin email chain; and

finally, because the privilege applies, the email chain should not be produced, especially

for policy reasons. (ECF No. 170.)

       Defendants cite to treatises discussing the privilege10 and to the recent U.S. Supreme

Court decision in United States Fish & Wildlife Serv. v. Sierra Club, Inc.,11 which defined

the “deliberative process privilege,” to argue the privilege applies to all governments, not

just federal agencies. They maintain this privilege also applies to civil discovery, citing the

2016 District of Kansas opinion in United States v. Malik.12 Defendants contend Plaintiffs

improperly rely on the Fish decision because the ruling was clearly limited, and the Court



7
  Denver Policemen's v. Lichtenstein, 660 F.2d 432 (10th Cir. 1981).
8
  Glossip v. Chandler, No. CIV-14-0665-F, 2020 WL 7220789, at *1 (W.D. Okla. Dec. 7, 2020).
9
  Fogarty v. Gallegos, No. 05-26 WJ/LFG, 2005 WL 8163463, at *4 (D.N.M. Dec. 22, 2005).
10
   ECF No. 170, citing K. Graham, Jr. and A. Murphy, 26A Fed. Prac. & Proc. Evid. (“Wright &
Miller”) § 5685 (1st ed. April 2021). But compare M. Graham, 4 Handbook of Fed. Evid.
(“Handbook of Fed. Evid.”) 501:1 (9th ed. Nov. 2020) (reporting the privilege’s long history).
11
   United States Fish & Wildlife Serv. v. Sierra Club, Inc., 141 S. Ct. 777, 785 (2021).
12
   United States v. Malik, No. 15-9092-CM-TJJ, 2016 WL 3167307, at *3, n. 5 (June 7, 2016).


                                              6
     Case 6:19-cv-01343-KHV-GEB Document 240 Filed 09/21/21 Page 7 of 19




acknowledged it was “not ruling that some manner of deliberative process privilege can

never apply to state agencies.”13 Defendants further argue other courts, including the Tenth

Circuit, have held the privilege applicable to state agencies.14

       Second, Defendants argue the deliberative process privilege properly applies to the

withheld email chain. (ECF No. 170 at 12-19.) Defendants apply three steps of analysis:

they outline 1) the emails are predecisional, 2) deliberative, and 3) when properly weighed,

Plaintiffs’ need for the information does not outweigh the government’s interest in

maintaining the privilege. (Id.)

       Defendants’ final argument notes because the privilege applies, the email chain

should not be produced. (ECF No. 170 at 19-21.) This “email chain contains predecisional,

deliberative opinions provided to the head of a governmental agency for the agency’s

determination” and therefore is “quintessential deliberative-process privileged.” (Id. at 19.)

Defendants cite a recent decision in the Southern District of New York,15 which cites 2021

Supreme Court decisions, noting “The privilege is ‘rooted in the obvious realization that

officials will not communicate candidly among themselves if each remark is a potential

item of discovery and front page news,’ and ‘is intended to promote ‘open and frank

discussions’ amongst government officials.” (ECF No. 170 at 20.)16




13
   Fish, 2017 WL 1373882 at *5, n. 39.
14
   Defs.’ Brief, ECF No. 170 at 11-12 (citing Glossip, 2020 WL 7220789 at *1-2; and Lichtenstein,
660 F.2d at 437).
15
   Am. Soc'y for Prevention of Cruelty to Animals v. Animal & Plant Health Inspection Serv., No.
19 CIV. 3112, 2021 WL 1163627, at *9 (S.D.N.Y. Mar. 25, 2021),
16
   Citing Am. Soc'y for Prevention of Cruelty to Animals, 2021 WL 1163627 at *9.


                                               7
     Case 6:19-cv-01343-KHV-GEB Document 240 Filed 09/21/21 Page 8 of 19




       B.     Duty to Confer

       As outlined above, the topics of the pending motion were discussed at the January

12 and April 9, 2021 discovery conferences. Through pre-conference statements and their

briefing, the parties outlined their attempts to confer regarding the disputes, and have

demonstrated conferral as required by D. Kan. Rule 37.2 and Fed. R. Civ. P. 37(a)(1).

       C.     Discussion

       Trial “[c]ourts are given broad discretion to control and place appropriate limits on

discovery.”17 And “a magistrate [judge] is afforded broad discretion in the resolution of

non-dispositive discovery disputes.”18

       Upon review of the various cases cited by the parties, and particular review of the

District of Kansas opinions in United States v. Malik19 and Mason v. Stock,20 this Court

first determines whether the deliberative process privilege is applicable to a state agency.

Finding it is applicable, the Court then applies the three-step analysis outlined in Malik.21

              1.      Application of the Privilege to a State Agency

       After thorough consideration, this Court finds Plaintiffs’ interpretation of the Fish

case is simply too narrow. Although the court in Fish did not apply the “deliberative


17
   Semsroth v. City of Wichita, No. 06-2376-KHV-DJW, 2007 WL 2287814, at *1 (D. Kan. Aug.
7, 2007) (citing Kutilek v. Gannon, 132 F.R.D. 296, 297 (D. Kan. 1990) (discussing whether to
stay discovery).
18
   In re Urethane Antitrust Litig., No. 04-1616-JWL, 2014 WL 61799, at *1 (D. Kan. Jan. 8, 2014)
(citing A/R Roofing, L.L. C. v. Certainteed Corp., 2006 WL 3479015, at *3 (D. Kan. Nov. 30,
2006) (other internal citations omitted).
19
   Malik, 2016 WL 3167307.
20
   Mason v. Stock, 869 F. Supp. 828 (D. Kan. 1994).
21
   The factors analyzed by the court in Malik, 2016 WL 3167307 at *3-4, mirror the factors later
analyzed by the W. D. Oklahoma court in Glossip, 2020 WL 7220789, at *2-3. Both cases collect
a number of authorities on the topic.


                                               8
     Case 6:19-cv-01343-KHV-GEB Document 240 Filed 09/21/21 Page 9 of 19




process” privilege to a federal case there, the decision specifically noted, “To be clear, the

court is not ruling that some manner of deliberative-process privilege can never apply to

state agencies. But defendant’s privilege assertion [here] was based on the privilege

accorded federal agencies. Defendant never directly asserted a state agency privilege.”22

       Because this is an action brought under federal law, the determination of privilege

depends on federal common law.23 And, federal common law clearly recognizes the

existence of the deliberative process privilege, even if not specifically identified as such.24

In Denver Policemen’s v. Lichtenstein, the Tenth Circuit did not explicitly recognize the

“deliberative process” privilege, but it did discuss the “executive privilege” afforded to

governmental departments when determining whether police investigative records were

discoverable.25 And in Mason, although the Court referenced the “self-policing” or “self-

critical analysis” privilege, it examined the privilege as “predicated on the notion that

disclosure of officers’ observations made during past internal investigations of their co-

officer’s alleged misconduct could have a chilling effect on their willingness to be candid

in criticizing their fellow officers during future investigations.”26 This analysis is strikingly

similar to other courts’ analyses of the deliberative process privilege, for example, in Malik:

       The rationale for the privilege is that it will “enhance the quality of agency
       decisions by protecting open and frank discussion” among those who make
22
   Fish, 2017 WL 1373882 at *8 n. 39.
23
   See Mason, 869 F. Supp. at 832.
24
   Id.; see also Glossip, 2020 WL 7220789 at *1-2 (noting, “Federal common law recognizes the
existence of the deliberative process privilege” and citing, e.g., Dept. of the Interior and Bureau
of Indian Affairs v. Klamath Water Users Protective Association, 532 U.S. 1, 8-9 (2001)).
25
    Lichtenstein, 660 F.2d at 437. And recently, the Supreme Court clearly characterized the
deliberative process privilege as “a form of executive privilege.” United States Fish & Wildlife
Serv. v. Sierra Club, Inc., 141 S. Ct. 777, 785 (2021).
26
   Mason, 869 F. Supp. at 834.


                                                9
     Case 6:19-cv-01343-KHV-GEB Document 240 Filed 09/21/21 Page 10 of 19




       decisions within the Government, which is based upon the belief that
       “officials will not communicate candidly among themselves if each [internal]
       remark is a potential item of discovery and front page news.”27

       Other district courts within the Tenth Circuit have persuasively found the

deliberative process privilege potentially available to state and municipal agencies. 28 For

the reasons set forth above, the deliberative process privilege is appropriately applied to

the documents prepared in the Kansas Highway Patrol’s internal investigation in this case.

               2.      Three-Step Analysis

       After finding the privilege applicable to the KHP, the Court must then undergo a

three-prong analysis of the documents to determine whether the privilege applies.29 The

Court evaluates: 1) whether the documents are predecisional; 2) whether the documents

are deliberative; and then 3) whether the need of the party seeking disclosure outweighs

the potential harm to the agency from disclosure.30 “The party seeking to invoke the

deliberative process privilege bears the burden of proving that the documents at issue are

both predecisional and deliberative.”31




27
   Malik, 2016 WL 3167307 at *3 (citing Casad v. U.S. Dep't of Health & Human Servs., 301 F.3d
1247, 1251 (10th Cir. 2002) (quoting Klamath, 532 U.S. at 8–9)).
28
    See, e.g., Glossip, 2020 WL 7220789 at *2 (citing Leadholm v. City of Commerce City,
Colorado, 2017 WL 3839454 (D. Colo. September 1, 2017)).
29
   Plaintiffs suggest analyzing a different set of 10 factors, those analyzed by the District of New
Mexico court in Fogarty, 2005 WL 8163463 at *2-3 (Plaintiff’s Motion, ECF No. 167 at 6).
Regardless, the overarching considerations are the same. Plaintiffs acknowledge a number of the
Fogarty factors do not apply here, and this Court prefers to analyze the issue in line with the recent
District of Kansas opinion in Malik. Additionally, many of the applicable factors in Fogarty and
Malik overlap, and the Court’s consideration is heightened due to its opportunity to consider the
document through in its in camera inspection.
30
   See Malik, 2016 WL 3167307 at *3, 8-9.
31
   Id. at *3 (citing Trentadue v. Integrity Comm., 501 F.3d 1215, 1226-27 (10th Cir. 2007)).


                                                 10
     Case 6:19-cv-01343-KHV-GEB Document 240 Filed 09/21/21 Page 11 of 19




                      a.     Pre-decisional

       Both the D. Kan. opinion in Malik and the Tenth Circuit’s opinion in Casad v. U.S.

Dep't of Health & Human Servs.32 are instructive to determining whether the information

sought is predecisional. As found in Malik,

       A document is pre-decisional if it is “prepared in order to assist an agency
       decisionmaker in arriving at his decision.” In Casad, the Tenth Circuit cited
       two factors that are “helpful” in determining whether a document is pre-
       decisional: (1) “the ‘nature of the decisionmaking authority vested in the
       officer or person issuing the disputed document;” and (2) “the relative
       positions in the agency’s ‘chain of command’ occupied by the document’s
       author and recipient.”33

The First Circuit’s analysis in Providence Journal Co. v. U.S. Dep’t of the Army is more

simplified: if the agency seeking to withhold the document can 1) identify its specific

decision which correlates with the document; and 2) demonstrate the purpose of the

document’s creation was to assist the official required to make the agency decision; and 3)

confirm the document being withheld was created prior to the agency decision being

rendered, the document is predecisional.34

                      b.     Deliberative

       To be deliberative, the document must be

       part of the agency’s deliberative process. A document is considered a part of
       the deliberative process if it relates to government decision-making and its
       disclosure to the public ‘would expose an agency’s decision-making process
       in such a way as to discourage candid discussion within the agency and

32
    Casad v. U.S. Dep't of Health & Human Servs., 301 F.3d 1247, 1251 (10th Cir.
2002) (quoting Klamath, 532 U.S. at 8–9).
33
   Malik, 2016 WL 3167307 at *3 (quoting Renegotiation Bd. v. Grumman Aircraft Eng'g Corp.,
421 U.S. 168, 184 (1975), and Casad, 301 F.3d at 1252).
34
   Providence Journal Co. v. U.S. Dep’t of the Army, 981 F.2d 552, 557 (1st Cir. 1992) (internal
quotations and citations omitted).


                                              11
     Case 6:19-cv-01343-KHV-GEB Document 240 Filed 09/21/21 Page 12 of 19




       thereby undermine the agency’s ability to perform its functions.’ A document
       is deliberative if it is ‘a part of the agency give-and-take—of the deliberative
       process—by which the decision itself is made.’”35

A document is deliberative if it was “prepared to facilitate and inform a final decision or

deliberative function entrusted to the agency.”36

       Although non-factual materials which state opinions or recommendations are

clearly protected under the deliberative process privilege, “‘memoranda consisting only of

compiled factual material or purely factual material contained in deliberative memoranda

and severable from its context’ is not protected unless it is ‘inextricably intertwined with

policy-making processes’ or its disclosure itself would expose the agency’s deliberative

process.’”37 When making such determinations, the court should apply a “‘flexible,

commonsense approach’ to the factual versus deliberative classifications.”38

                      c.      Balancing Process

       Even if a document is found to be both pre-decisional and deliberative, and therefore

covered by the deliberative process privilege, the Court must still undergo a balancing

process to determine whether Plaintiffs’ need for the document is outweighed by the harm

likely to result from its disclosure. This balancing test is consistent with the approach



35
   Malik, 2016 WL 3167307 at *3 (citing Dudman Commc'ns Corp. v. Dep't of Air Force, 815 F.2d
1565, 1568 (D.C. Cir. 1987); quoting Abtew v. U.S. Dep't of Homeland Sec., 808 F.3d 895, 898-
99 (D.C. Cir. 2015)).
36
   Stalcup v. C.I.A., 768 F.3d 65, 70 (1st Cir. 2014).
37
   Malik, 2016 WL 3167307 at *4 (quoting Trentadue, 501 F.3d at 1227 (citing N.L.R.B., 421 U.S.
at 150)).
38
   Id. See also Pitman v. United States Citizenship & Immigr. Servs., No. 2:17-CV-00166-CW-
EJF, 2018 WL 6725535, at *3 (D. Utah Dec. 21, 2018) (quoting Trentadue, 501 F.3d at 1229)
(“To the extent that [the D.C. Circuit] allows an agency to withhold factual material simply
because it reflects a choice as to which facts to include in a document, we reject that approach.”)


                                                12
     Case 6:19-cv-01343-KHV-GEB Document 240 Filed 09/21/21 Page 13 of 19




utilized by other judges in this District; for example, in Malik39 and Mason,40 as well as the

balancing approach utilized by the Tenth Circuit in Lichtenstein.41

       This privilege is “a qualified privilege and can be overcome by a sufficient showing

of need. This need determination is to be made flexibly on a case-by-case, ad hoc basis.

Each time the deliberative process privilege is asserted the district court must undertake a

fresh balancing of the competing interests.”42 In Malik, the Court considered five factors

to assess whether a plaintiff’s need outweighs the potential harm to the government:

       1) the relevance of the evidence sought to be protected; 2) the availability of
       other evidence; 3) the “seriousness” of the litigation and the issues involved;
       4) the role of the government in the litigation; and 5) the possibility of future
       timidity by government employees who will be forced to recognize that their
       secrets are violable.43

But “where there is reason to believe the documents sought may shed light on government

misconduct, the privilege is routinely denied, on the grounds that shielding internal




39
   Malik, 2016 WL 3167307 at *8 (“The deliberative process privilege is a qualified privilege and
can be overcome if the party seeking discovery shows sufficient need for the otherwise privileged
material, with the court required to balance the litigant’s need for the disclosure against the
Government's need for secrecy.”) (citing Hinsdale v. City of Liberal, Kan., No. 96-1249-FGT,
1997 WL 557314, at *1 (D. Kan. Aug. 27, 1997)).
40
   Mason, 869 F. Supp. at 834 (“Federal courts recognizing this privilege balance the various
factors weighing in favor and against disclosure to determine whether police files should be
disclosed.”)
41
   Lichtenstein, 660 F.2d at 437 (balancing the government’s interest in maintaining confidentiality
against the interests of those seeking disclosure).
42
   Glossip, 2020 WL 7220789 at *2 (quoting In re Sealed Case, 121 F.3d 729 (D. C. Cir. 1997);
see Malik, 2016 WL 3167307 at *8.
43
   Malik, 2016 WL 3167307 at *8-9 (citing Sealed Case, 121 F.3d at 737–38; Cobell v. Norton,
213 F.R.D. 1, 5 (D.D.C. 2003); Dairyland Power Coop. v. United States, 77 Fed. Cl. 330, 338
(2007); Gambina v. Fed. Bureau of Prisons, No. 10-CV-02376-MSK-KLM, 2012 WL 4040335,
at *3 (D. Colo. Sept. 12, 2012)).


                                                13
     Case 6:19-cv-01343-KHV-GEB Document 240 Filed 09/21/21 Page 14 of 19




government deliberations in this context does not serve the public’s interest in honest,

effective government.”44

              3.     Analysis

       This Court’s in camera review of the emails in question confirm both portions of

the email string are predecisional. The timing of the emails is significant—both occurred

during the PSU investigation in May 2019, after Bosire’s stop and complaint to KHP in

February 2019 and prior to the KHP Superintendent’s decision on the complaint in August

2019. Clearly, a conclusion on the review of Bosire’s stop had not yet been made. The

email string plainly correlates to Bosire’s stop and the related PSU investigation. The initial

email is from the PSU investigator, Lt. Bullock, specifically directed at soliciting Cpt.

Hogedin’s thoughts for inclusion in the investigation report to the Superintendent.

Therefore, both emails are predecisional.

       However, only the May 29, 2019 email appears deliberative. Both emails are a part

of the KHP’s give-and-take during the deliberative process by which the Superintendent’s

decision was made.45 Lt. Bullock, the investigator, was seeking Cpt. Hogelin’s input, “to

facilitate and inform”46 the KHP Superintendent’s review and decision on Bosire’s stop.

But, the Court finds the initial May 24, 2019 email from Bullock to Hogelin was not truly

deliberative, rather it simply contains factual information.


44
   Glossip, 2020 WL 7220789 at *2-3 (quoting In re Sealed Case, 121 F.3d 729); see also Mason,
869 F. Supp. at 835 (“. . . privileges are to be construed especially narrowly when asserted by
officers or cities in federal civil rights actions”).
45
   See Malik, 2016 WL 3167307 at *3 (quoting Abtew v. U.S. Dep't of Homeland Sec., 808 F.3d
895, 898-99 (D.C. Cir. 2015)).
46
   Stalcup v. C.I.A., 768 F.3d 65, 70 (1st Cir. 2014).


                                              14
     Case 6:19-cv-01343-KHV-GEB Document 240 Filed 09/21/21 Page 15 of 19




       During the July 14, 2021 hearing, the Court posed this as a question to counsel.

Defense counsel agreed the substance of the May 24, 2019 email would not necessarily be

protected alone, but rather, Defendants were considering the email chain together as a

whole.47 As noted above, documents “consisting only of . . . purely factual material

contained in deliberative memoranda and severable from its context is not protected unless

it is ‘inextricably intertwined with policy-making processes’ or its disclosure itself would

expose the agency’s deliberative process.”48 Applying a commonsense approach, the Court

finds by redacting the May 29, 2019 email and producing only the May 24, 2019 email,

the Plaintiffs would not have access to any greater information than was frankly explained

in the briefing or oral argument on this topic.

       Although the May 29, 2019 email meets the criteria of predecisional and

deliberative, and is therefore covered by the deliberative process privilege, this is not the

end of the inquiry. The Court still must undergo a balancing process to decide whether the

privilege is overcome by a sufficient showing of Plaintiffs’ need for the document. To do

so, it analyzes the five factors listed above. (See supra Part II.C.2.c, p. 13.)

       First, the Court examines the relevance of the information sought to be protected.

The information sought relates to the legality of the traffic stop of Plaintiff Bosire, which

is one of the ultimate issues in this case. Therefore, the information is clearly relevant, and

this factor weighs in favor of disclosure.


47
   The July 14, 2021 motion hearing was recorded but a transcript was neither requested nor filed
as of the date of this order. (Zoom recording maintained in Chambers’ file.)
48
   Malik, 2016 WL 3167307 at *4 (quoting Trentadue, 501 F.3d at 1227) (other internal citation
omitted).


                                               15
     Case 6:19-cv-01343-KHV-GEB Document 240 Filed 09/21/21 Page 16 of 19




       Second, the Court surveys the availability of other evidence, and finds this factor

weighs heavily in favor of maintaining the privilege. Defendants contend, “all of the factual

information collected in the PSU investigation has been produced.” (ECF No. 170 at 18.)

Even without knowing precisely what other evidence Plaintiffs possess, it is clear they have

the final decision by the Superintendent, opining that “some of [Bosire’s] concerns had

merit” and Officer McMillan’s “contact with [Bosire] was not what [the KHP] would

consider standard under the confines of investigative reasonable suspicion regarding

criminal interdiction.”49 (ECF No. 167-1.) The in camera review of the May 29, 2019 email

from Hogelin to Bullock, compared to Jones’ letter, supports the Court’s finding that the

withheld emails provide no additional information to Plaintiffs not otherwise available.

       Turning to the next factor, this litigation is serious, as it involves multiple plaintiffs

and alleged civil rights violations by law enforcement officers—a topic which can hardly

be deemed insignificant. Additionally, it appears by KHP’s own standards, the complaint

by Bosire was considered a complaint “of a serious nature,” as it was forwarded to the

Superintendent and referred to the PSU for investigation. (See KHP Policy ADM-07, ECF

No. 170-3, Ex. 3.) The seriousness of the litigation and the issues involved weigh in favor

of disclosure.

       The fourth factor of analysis is the role of the government in the litigation. Here, the

government clearly plays a role. Although the Kansas Highway Patrol, as a state agency,




 Superintendent Herman T. Jones’ letter to Joshua Bosire (Aug. 9, 2019) (attached as Ex. 1, ECF
49

No. 167-1).


                                               16
     Case 6:19-cv-01343-KHV-GEB Document 240 Filed 09/21/21 Page 17 of 19




is not a named Defendant in this litigation; the processes of the agency are at issue. This

factor weighs slightly in favor of disclosure.

       The final factor is both the weightiest and most difficult to discern. The Court is

tasked with reviewing the possibility of future timidity by government employees who will

be forced to recognize that their secrets are subject to disclosure. Plaintiffs contend both

the Tenth Circuit and this District have previously questioned whether disclosure would

have a chilling effect on governmental self-evaluation. (ECF No. 167 at 6.) And, Plaintiffs

are mostly correct. In Lichtenstein, the Tenth Circuit opined it “doubtful that citizens and

police officers will absolutely refuse to cooperate in investigations because of a few

isolated instances of disclosure.”50 But this doubt did not ultimately result in full disclosure.

In Lichtenstein, disclosure of the staff inspection bureau’s files was limited, and “any

opinions or policy decisions of investigative officers were exempt from discovery.”51 And

in the District of Kansas opinion of Mason v. Stock, the court relied in part on the

Lichtenstein analysis to suggest the “disclosure of police files to civil rights litigants is, at

best, a ‘minute influence on officers’ candor’ and can, in some circumstances, serve to

increase candor [rather] than chill it.”52 However, the Mason court did not explain how

disclosure would actually increase candor, and did not ultimately rely on this issue for its

decision.




50
   Lichtenstein, 660 F.2d at 437.
51
   Id. at 438 (emphasis added).
52
   Mason, 869 F. Supp. at 834 (citing King v. Conde, 121 F.R.D. 180, 192–93 (E.D.N.Y. 1988)).


                                               17
     Case 6:19-cv-01343-KHV-GEB Document 240 Filed 09/21/21 Page 18 of 19




       Defendants contend their concern is not the information contained in the email chain

itself, because the substance of any opinion contained therein has been disseminated

through prior discovery of the Superintendent’s decision. The true concern is how

disclosure of the deliberative-process privileged records would impact future decision-

making. (ECF No. 170 at 19.) Defendants quote a recent 2021 Supreme Court case, U.S.

Fish & Wildlife Serv.,53 noting “The privilege is ‘rooted in the obvious realization that

officials will not communicate candidly among themselves if each remark is a potential

item of discovery and front page news.” (ECF No. 170 at 20.54) The privilege is “intended

to promote ‘open and frank discussions’ amongst government officials.”55

       After careful consideration and the advantage of in camera review, the Court finds

Plaintiffs’ need is minimal and, in this instance, does not outweigh the KHP’s interest in

open and frank review of its officers’ future actions. Although Plaintiffs do not have the

benefit of review of the document, as noted above the Court is convinced Plaintiffs have

the information they require. Without the need for the information, the Court is loathe to

find such need outweighs the government interest. As found in the more recent 2016

District of Kansas opinion in Malik, “the risk of harm to the Government from disclosure

is significant because of the resulting ‘possibility of future timidity by government

employees who [would] be forced to recognize their secrets are violable.’”56




53
   U.S. Fish & Wildlife Serv., 141 S. Ct. at 785.
54
   Id. (citation and internal quotation marks omitted).
55
   Dep't of the Interior v. Klamath Water Users Proective Ass'n, 532 U.S. 1, 8-9 (2001) (citations
omitted).
56
   Malik, 2016 WL 3167307 at *10.


                                               18
       Case 6:19-cv-01343-KHV-GEB Document 240 Filed 09/21/21 Page 19 of 19




III.     Conclusion

         Therefore, for the reasons discussed in the July 14, 2021 hearing and as set forth

herein, in the Court’s discretion, Plaintiff’s Motion to Compel Discovery (ECF No. 167)

is DENIED in part and GRANTED IN PART, in that the email chain withheld by

Defendants on the basis of deliberative process privilege will not be ordered produced in

full. Defendants must produce to Plaintiffs the May 24, 2019 portion of the withheld

communications because the email is found to not be deliberative. The May 29, 2019

portion of the email chain is found to be deliberative process privileged, because it is

predecisional, deliberative, and Plaintiffs’ need for the document does not outweigh the

KHP’s interests.

         Additionally, the schedule is amended as previously outlined in the Court’s prior

order (ECF No. 202) and will not be amended without a showing of good cause.


         IT IS SO ORDERED.

         Dated at Wichita, Kansas this 21st day of September 2021.


                                                  s/ Gwynne E. Birzer
                                                  GWYNNE E. BIRZER
                                                  United States Magistrate Judge




                                             19
